         Case 2:20-cv-02153-JAM-CKD Document 18 Filed 12/11/20 Page 1 of 4


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     LESLIE Z. WALKER, Senior Deputy City Attorney (SBN 249310)
2    LWalker@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO
6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    EXCEL FITNESS FAIR OAKS, LLC, a                    Case No.: 2:20-cv-02153-JAM-CKD
      California limited liability company;
12    JAGUAR MUAY THAI, LLC, a California                STIPULATION AND ORDER
                                                         EXTENDING CITY OF
13    limited liability company; EXCEL FITNESS,          SACRAMENTO’S TIME TO FILE A
      LLC, a California limited liability company,       RESPONSIVE PLEADING TO
14                                                       PLAINTIFFS’ COMPLAINT
                      Plaintiffs,
15
              vs.
16

17    GAVIN NEWSOM, in his official capacity as
      Governor of California; XAVIER BECERRA,
18    in his official capacity as the Attorney General
      of California; SANDRA SHREWY, MPH,
19    MSW, in her official capacity as the Interim
20    Director and State Public Health Officer;
      DARRELL STEINBERG, in his official
21    capacity as Mayor of the City of Sacramento;
      THOM BOGUE, in his official capacity as
22    Mayor of the City of Dixon; OLIVIA
      KASIRYE, MD, in her official capacity as
23
      Sacramento County Public Health Officer;
24    BELA MATYAS, MD, in his official capacity
      as Solano County Public Health Officer;
25    SCOTT R. JONES, in his official capacity as
      Sacramento County Sheriff; THOMAS A.
26    FERRARA, in his official capacity as Solano
27    County Sheriff; DANIEL HAHN, in his
      official capacity as Chief of Police of the City
28    of Sacramento; ROBERT THOMPSON, in
                                                    1
     STIPULATION AND ORDER EXTENDING CITY OF SACRAMENTO’S TIME TO FILE A RESPONSIVE
                           PLEADING TO PLAINTIFFS’ COMPLAINT
     980660
         Case 2:20-cv-02153-JAM-CKD Document 18 Filed 12/11/20 Page 2 of 4


      his official capacity as Chief of Police of the
1     City of Dixon; ANNE MARIE SCHUBERT,
2     in her official capacity as Sacramento County
      District Attorney; KRISHNA A. ABRAMS,
3     in her official capacity as Solano County
      District Attorney; SUSANA ALCALA
4     WOOD, in her official capacity as City
      Attorney for the City of Sacramento;
5
      DOUGLAS WHITE, in his official capacity
6     as City Attorney for the City of Dixon; PHIL
      SERNA, in his official capacity as a
7     Sacramento County Supervisor; PATRICK
      KENNEDY, in his official capacity as a
8     Sacramento County Supervisor; SUSAN
9     PETERS, in her official capacity as a
      Sacramento County Supervisor; SUE FROST,
10    in her official capacity as a Sacramento
      County Supervisor; DON NOTTOLI, in his
11    official capacity as a Sacramento County
      Supervisor; ERIN HANNIGAN, in her
12
      official capacity as Solano County Supervisor;
13    MONICA BROWN, in her official capacity
      as Solano County Supervisor; JIM SPERING,
14    in his official capacity as Solano County
      Supervisor; JOHN VASQUEZ, in his official
15    capacity as Solano County Supervisor; SKIP
16    THOMSON, in his official capacity as Solano
      County Supervisor; and DOES 1 through 100,
17
                      Defendants.
18

19

20

21

22        Plaintiffs Excel Fitness Fair Oaks, LLC, Jaguar Muay Thai, LLC, and Excel Fitness, LLC

23   and Defendants Mayor Darrell Steinberg, Chief of Police Daniel Hahn, and City Attorney

24   Susana Alcala Wood (“City Defendants”), by and through their respective attorneys, Melissa

25   G. Fulgencio and Leslie Z. Walker, hereby jointly stipulate and respectfully request an

26   extension for City of Sacramento to file a responsive pleading to Plaintiffs’ Complaint for

27   Declaratory Relief, Injunctive Relief, and Damages.

28        1.    Plaintiffs filed the Complaint on October 26, 2020.
                                                   2
     STIPULATION AND ORDER EXTENDING CITY OF SACRAMENTO’S TIME TO FILE A RESPONSIVE
                           PLEADING TO PLAINTIFFS’ COMPLAINT
     980660
         Case 2:20-cv-02153-JAM-CKD Document 18 Filed 12/11/20 Page 3 of 4


 1        2.    Plaintiffs served Defendants Mayor Darrell Steinberg and City Attorney Susana

 2   Alcala Wood on November 2, 2020 and Chief of Police Daniel Hahn on November 12, 2020.

 3        3.    Pursuant to a Stipulation between Plaintiffs and Defendants Mayor Darrell

 4   Steinberg, Chief of Police Daniel Hahn, City Attorney Susana Alcala Wood, Dr. Olivia

 5   Kasirye, County Sheriff Scott R. Jones, District Attorney Anne Marie Schubert, County Board

 6   Chair Phil Serna, County Supervisor Patrick Kennedy, County Supervisor Susan Peters,

 7   County Supervisor Sue Frost, and County Supervisor Don Nottoli filed on November 19, 2020,

 8   City Defendants’ responsive pleading is currently due December 14, 2020.

 9        3.    Plaintiffs and City of Sacramento Defendants request an extension for City of

10   Sacramento Defendants to respond to the Complaint up to and including December 21, 2020.

11       4.     The parties are not requesting any other dates be modified at this time.

12

13   DATED: December 10, 2020                       SUSANA ALCALA WOOD,
                                                    City Attorney
14

15

16

17                                                By:
                                                           LESLIE Z. WALKER
18                                                  Senior Deputy City Attorney
19                                                  Attorneys for the
                                                    CITY OF SACRAMENTO
20

21

22   DATED: December 11, 2020

23                                                  By:
                                                           MELISSA G. FULGENCIO
24
                                                    Attorneys for EXCEL FITNESS FAIR
25                                                  OAKS, LLC, JAGUAR MUAY THAI,
                                                    LLC, AND EXCEL FITNESS, LLC
26

27

28
                                                   3
     STIPULATION AND ORDER EXTENDING CITY OF SACRAMENTO’S TIME TO FILE A RESPONSIVE
                           PLEADING TO PLAINTIFFS’ COMPLAINT
     980660
         Case 2:20-cv-02153-JAM-CKD Document 18 Filed 12/11/20 Page 4 of 4


1

2                                            ORDER

3         The forgoing stipulation of the parties is approved, and IT IS SO ORDERED.
4

5
     DATED: December 11, 2020                 /s/ John A. Mendez
6                                             THE HONORABLE JOHN A. MENDEZ
                                              UNITED STATES DISTRICT COURT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
     STIPULATION AND ORDER EXTENDING CITY OF SACRAMENTO’S TIME TO FILE A RESPONSIVE
                           PLEADING TO PLAINTIFFS’ COMPLAINT
     980660
